Charles H. Clark, Esq. Town Attorney, Palatine
You have asked what is the last date in the process of adopting a town budget for increasing the salaries of elected assessors.
The town budget officer prepares a tentative budget based upon his examination of data submitted by the town's administrative units (Town Law, § 106[1], [2]). Upon the filing of the tentative budget in the office of the town clerk, the clerk presents the tentative budget to the town board at a regular or special meeting of the board (id., § 106 [2], [3]). The town board, in its discretion, may make changes, alterations and revisions in the tentative budget subject to the requirements of law (id., § 106 [2]). The modifications might include an adjustment of the salaries of the assessors. Upon completion of this review, the tentative budget as modified becomes the preliminary budget. The format and contents of the tentative and preliminary budgets are prescribed by law (id., §§ 106 [2] and 107).
A hearing is required on the preliminary budget, after which the town board may make further revisions (id., §§ 108 and 109). There is no prohibition on adjusting the salaries of the assessors at this stage (seeid., § 27 [1]). Upon adoption by resolution of the revised preliminary budget, it becomes the annual budget of the town (id., § 109 [2]). We note that subsequent to the adoption of the annual budget, the town board by resolution may make additional appropriations or increase existing appropriations from funds that by law are available for this purpose (id., § 112 [1]).
We conclude that the salaries of town assessors may be adjusted at any time in the process of developing a town budget.